Citation Nr: 0432293	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  00-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether an injury sustained during active duty was the result 
of willful misconduct for purposes of determining entitlement 
to service connection for residuals of a cervical spine 
fracture, including epilepsy/seizures, spinal injuries and 
paralysis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural History

The veteran served on active duty from August 1981 to 
December 1983.

In October 1998, the RO received the veteran's claim of 
entitlement to service connection for residuals of a cervical 
spine fracture, including epilepsy/seizures, spinal injuries 
and paralysis.  The February 2000 rating decision denied the 
veteran's claim.  The veteran disagreed with the February 
2000 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 2000.  

In April 2002, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

This case was previously before the Board in June 2004.  At 
that time it was remanded to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.





REMAND

The veteran ultimately seeks service connection for residuals 
of a cervical spine fracture, including epilepsy/seizures, 
spinal injuries and paralysis.  His claim was denied by the 
RO because of a determination that the injury which the 
veteran sustained in April 1983 was the result of his own 
willful misconduct and was therefore not sustained in the 
line of duty.

After having reviewed the veteran's VA claims folder, and for 
reasons expressed below, the Board believes that an 
additional remand is necessary.

Completion of remand instructions

The June 2004 Board remand required that the claim be 
readjudicated by the RO after additional development was 
completed.  The remand instruction went on to specify that in 
the event that the benefit sought on appeal remained denied, 
then a Supplemental Statement of the Case (SSOC) should be 
issued.  

Although the RO readjudicated the claim in October 2004 
pursuant to the Board's remand instructions, it did not issue 
a SSOC as specified in the Board's June 2004 remand.  The 
Board notes that the RO determined that a SSOC was not 
necessary because additional evidence submitted by the 
veteran dealt his level of current disability, not the issue 
on appeal, whether or not the accident which gave rise to 
that disability was incurred in the line of duty.  However, 
that the prior remand instruction specified the issuance of a 
SSOC.    

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Therefore, the Board has no option other than an additional 
remand of this matter.

Request for VA treatment records

This case has heretofore revolved around whether the 
veteran's cervical spine injuries in an ill-advised diving 
incident were the result of misconduct.  However, the veteran 
has also contended that he suffered an additional injury to 
his neck during treatment at Clark Air Force Base in April 
1983.  He appears to contend that this injury, and not the 
April 11, 1983 diving accident, is the source of his 
disability.  The evidence of record does not include records 
of in-service medical treatment in April 1983 or a response 
to previous requests for the records.  Therefore, additional 
efforts to reach a resolution for these requests must be 
made.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the National 
personnel records Center, the service 
department or any other appropriate 
repository for the purpose of obtaining 
records which pertain to the veteran's 
treatment in April 1983 at from Clark Air 
Force Base Hospital, Philippines.  Any 
records so obtained should be associated 
with the veteran's VA claims folder.  If 
no additional records exist, this should 
be documented in the claims folder.   

2.  Thereafter, VBA must readjudicate the 
issue on appeal.  As part of its 
readjudication, VBA must specifically 
consider the veteran's contention that an 
injury which he suffered during care for 
the diving incident, and not the diving 
incident itself, caused his disability.  
A supplemental statement of the case 
(SSOC) should be prepared if any benefit 
sought on appeal remains denied. The 
veteran and his representative should be 
provided with the supplemental statement 
of the case, and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



